Exhibits 10.3

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is effective the 1st day of January,
 2019 (“Effective Date”), among Private National Mortgage Acceptance Company,
LLC (“PNMAC”) and PennyMac Financial Services, Inc. (formerly known as New
PennyMac Financial Services, Inc.) (“PFSI”), each having a principal place of
business at 3043 Townsgate Road, Westlake Village, CA  91361, and Doug Jones
(“Executive”), whose residence is at **** ****** ****** ****,  ******** *******,
 **  *****.

RECITALS

WHEREAS, PNMAC, a wholly-owned subsidiary of PFSI, is a validly existing
Delaware limited liability company duly organized under the Fifth Amended and
Restated Limited Liability Company Agreement Of Private National Mortgage
Acceptance Company LLC entered into as of November 1, 2018 (the “PNMAC LLC
Agreement”);

WHEREAS, PFSI is a validly existing Delaware corporation duly organized under
the Amended and Restated Certificate of Incorporation of New PennyMac Financial
Services, Inc. filed with the Securities and Exchange Commission (the “SEC”) on
November 1, 2018, as amended, and the Amended and Restated Bylaws of New
PennyMac Financial Services, Inc. filed with the SEC on November 1, 2018;

WHEREAS, Executive currently serves as PNMAC’s and PFSI’s Senior Managing
Director and Chief Mortgage Banking Officer;

WHEREAS, PNMAC and PFSI desire to obtain the benefit of continued services of
Executive and Executive desires to continue to render services to PFSI and its
subsidiaries; and

WHEREAS, PNMAC, PFSI, and Executive each has determined that it would be to the
advantage and best interest of PNMAC, PFSI, and Executive to enter into this
Agreement to establish the terms under which Executive would continue to render
services to PFSI and its subsidiaries.





Page 1 of 18

--------------------------------------------------------------------------------

 



 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, PNMAC, PFSI, and Executive agree that the following terms and
conditions shall apply to Executive’s employment:

AGREEMENT

1.         Term.  PNMAC hereby agrees to employ Executive and Executive hereby
accepts employment with PNMAC for the period commencing with the Effective Date
and expiring on December 31, 2022 (the “Expiration Date”) unless earlier
terminated in accordance with the provisions hereof (the “Term”). As used
herein, the “Termination Date” shall mean the earlier of the Expiration Date or
the date on which the Agreement is terminated in accordance with the terms
hereof and as may be further specified in Section 7(g).

2.         Duties. Executive shall continue to be employed by PNMAC as a Senior
Managing Director and Chief Mortgage Banking Officer and shall also continue to
serve as a Senior Managing Director and Chief Mortgage Banking Officer of PFSI,
and shall perform the duties assigned to him by PNMAC’s Chief Executive Officer
(“CEO”) and PFSI’s CEO.  Executive shall report to the CEOs of PNMAC and PFSI. 
The duties and title of Executive may be changed from time to time by the mutual
consent of Executive, PFSI, and PNMAC without resulting in a breach or
rescission of this Agreement.  Notwithstanding any such change from the duties
originally assigned and specified above, or hereafter assigned, the employment
of Executive shall be construed as continuing under this Agreement as modified;
provided, however, that any material diminution in Executive’s duties imposed by
PNMAC or PFSI without Executive’s consent shall be construed as a termination of
Executive Other Than for Cause as described in Section 7(d) of this Agreement.

3.         Outside Activities.  During the Term of this Agreement, Executive
shall devote all of Executive’s full business time, ability and attention to the
business of PNMAC and PFSI, including their management of PMT.  Notwithstanding
the foregoing, however, Executive may pursue other appropriate civic, charitable
or religious activities so long as such activities do not interfere with
Executive’s





Page 2 of 18

--------------------------------------------------------------------------------

 



 

performance of his duties hereunder.  In addition, Executive may engage in other
business activities or investments during the Term provided such activities or
investments do not compete with PFSI or its subsidiaries and are fully disclosed
to PNMAC’s CEO prior to the time of such activities or investments (except that
investments representing less than five percent (5%) of the securities of
companies that are regularly traded on a national securities exchange need not
be disclosed to PNMAC’s CEO).  Executive shall also be permitted to serve on the
board of directors of any non-profit entity, subject to prior full disclosure to
PNMAC’s CEO.

4.         Compensation and Benefits.

(a)        Base Salary.  In consideration for Executive’s services hereunder,
during the Term PNMAC shall pay or cause to be paid as base salary to Executive
an amount of not less than Five Hundred Fifty Thousand Dollars ($550,000) per
year, prorated for any partial years of service, less any applicable
deductions.  Said base salary shall be payable in conformity with PNMAC’s normal
payroll periods. Executive’s base salary shall increase to Six Hundred Thousand
Dollars ($600,000) per year on January 1, 2020.  For purposes of this Agreement,
the term “Fiscal Year” shall mean the period beginning on January 1 and ending
on December 31 during the Term of this Agreement.

(b)        Cash Incentive Compensation.  During the Term, Executive shall be
eligible to participate in all executive incentive programs offered by PNMAC to
its employees.  PNMAC shall pay to Executive for each of the Fiscal Years during
the Term of this Agreement an annual cash incentive compensation award at a
level determined by the Board and the Compensation Committee pursuant to an
annual targeting process establishing performance targets and designating cash
incentive compensation to be earned as a result of meeting those performance
targets (the “Bonus”);  provided, however, that the annual performance targets
established for Executive and the cash incentive to be earned as a result of
meeting those targets shall each be set at levels and amounts at least as
favorable to Executive as those for other similarly situated senior executives
at PNMAC.  The Bonus shall be paid to Executive in the year following the year
to which the Bonus relates at the same time that such cash incentive
compensation is





Page 3 of 18

--------------------------------------------------------------------------------

 



 

paid to other PNMAC senior executives, and no later than October 31st of such
year,  provided that,  except as set forth in Sections 7(a), (b), and (d),
Executive must be employed on December 31st of the year to which the Bonus
relates to receive any portion of the Bonus. For all purposes of this Agreement,
the “Compensation Committee” shall mean the compensation committee of PFSI.

(c)        Equity Incentive Compensation.  PFSI shall grant to Executive equity
incentive compensation pursuant to the terms of PFSI’s 2013 Equity Incentive
Plan (the “EIP”) or any other equity incentive plan adopted by PFSI in a form
and amount determined by the Board and the Compensation Committee pursuant to an
annual targeting process establishing performance targets and designating equity
incentive compensation to be earned as a result of meeting those performance
targets;  provided, however, that the annual performance targets established for
Executive and the equity incentive compensation to be earned as a result of
meeting those targets shall each be set at levels and amounts at least as
favorable to Executive as those for other similarly situated senior executives
at PNMAC  The equity incentive compensation shall be granted at the same time as
PNMAC grants equity incentive compensation to its other senior executives in
respect of such Fiscal Year (but in no event later than June 30 following the
end of such Fiscal Year).  Any equity incentive compensation granted to
Executive pursuant to this Section 5(c) shall vest in accordance with the terms
set forth in the EIP and the related award document;  provided however, that
notwithstanding anything to the contrary contained in the EIP or any other
document, any unvested equity incentive compensation granted to Executive
pursuant to this Section 5(c) shall automatically and immediately vest if any of
the following events occur:  (i) Executive’s death; (ii) Executive’s Disability
as defined in Section 7(a); (iii) the termination of Executive Other Than for
Cause as described in Section 7(d) of this Agreement; or (iv) Executive’s
termination of this Agreement for Good Reason as that term is defined in Section
7(d) of this Agreement.  In addition, because the equity incentive compensation
granted to Executive pursuant to this Section 5(c) may be based on Performance
Criteria (as defined in Section 7.7(f)(i) of the EIP) that relate to events
occurring after the Executive is no longer employed by the Company, the
Performance Goals (as defined in Section





Page 4 of 18

--------------------------------------------------------------------------------

 



 

7.7(f)(ii) of the EIP) established for Executive shall not be dependent in any
respect on Executive’s individual performance.  In the event of a sale, merger,
consolidation, reorganization, restructuring or transfer of assets of PFSI in
which PFSI is not the surviving entity or in which it survives as a subsidiary
of another entity (a “Transaction”), and the shares or equity securities of the
surviving entity or parent thereof are publicly traded on a recognized stock
exchange or over the counter market, the equity incentive compensation to be
granted pursuant to this Section 5(c) after the date of the Transaction shall be
granted in accordance herewith in the form of securities of the surviving entity
or parent thereof, as applicable.  To the extent that any of the terms of this
Agreement governing Executive’s equity incentive compensation conflict with
anything contained in the EIP or any other document, the terms of this Agreement
control and supersede any such contrary provisions.

(d)        Paid Time Off.   During the Term,  Executive shall accrue twenty (20)
days of paid time off (“PTO”) at Executive’s regular base pay rate during each
year of the Term, prorated for partial years worked, subject to the terms of
PNMAC’s employment benefit policies as they relate to senior executive officers
and on terms at least as favorable as provided to other senior executives.

(e)        Medical Benefits.  During the Term, PNMAC shall pay for Executive to
undergo an annual comprehensive executive physical appropriate for chief
executives such as Executive.  In addition, Executive and Executive’s family
shall be entitled to participate in PNMAC’s group medical insurance benefits, in
accordance with PNMAC’s employment benefit policies as they relate to senior
executive officers and their families.  If Executive is terminated pursuant to
Section 7(a), (b), or (d), PNMAC will reimburse Executive for any amounts paid
by Executive for coverage of Executive and/or Executive’s family under PNMAC’s
group health medical benefits plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for as long as Executive is eligible to receive
such benefits under COBRA, on the condition that Executive timely elects COBRA
and provides PNMAC with proof of payment of the applicable COBRA premiums on a
monthly basis; provided however, that the reimbursement described in this
Section 5(e) shall be subject to and paid only if and to the extent (1)





Page 5 of 18

--------------------------------------------------------------------------------

 



 

such reimbursement is permitted by the Patient Protection and Affordable Care
Act of 2010, as amended by the Health Care and Education Reconciliation Act of
2010, and other applicable law, and (2) Executive is not otherwise eligible or
entitled to participate in group medical benefits offered by a subsequent
employer.  If PNMAC’s reimbursement of Executive for COBRA-related payments
under this subparagraph 5(e) is not permitted by the Patient Protection and
Affordable Care Act of 2010, as amended by the Health Care and Education
Reconciliation Act of 2010, and Executive is not otherwise eligible or entitled
to participate in group medical benefits offered by a subsequent employer,  then
PNMAC shall discontinue the COBRA-related payments provided for in this
subparagraph 5(e) and, in such case, PNMAC will pay Executive an amount equal to
the amount that Executive would otherwise be entitled to receive for
reimbursement of COBRA-related payments.

(f)         Tax Advice and Financial Counseling.  During the Term, PNMAC shall
reimburse Executive for expenses relating to tax advice and financial
counseling, subject to reasonable proof of such expenses, provided that, such
expenses shall not exceed twenty-five thousand dollars ($25,000) per year,
prorated for partial years worked.  Executive shall have sole discretion in
selecting an appropriate tax advisor and financial counselor.

(g)        Additional Benefits.  Executive shall be entitled to participate in
all programs, rights, and benefits for which Executive is otherwise entitled
under any bonus plan, incentive plan, participation plan, extra compensation
plan, pension plan, profit sharing plan, savings plan, life, medical, dental,
other health care, disability, or other insurance plan or policy or other plan
or benefit that PNMAC or PFSI may provide for senior executives or for employees
of PNMAC generally, if any, in force from time to time during the Term.  For the
avoidance of doubt, the rights granted or afforded to Executive under any such
plans shall not be less than the most favorable rights and highest amounts
granted to employees of similar or lower positions with PNMAC and on terms at
least as favorable, and, for the purposes of such plan, Executive shall receive
credit for the entire period of his employment with PNMAC (including his
employment with PNMAC prior to the execution of this Agreement).  To the





Page 6 of 18

--------------------------------------------------------------------------------

 



 

extent that anything contained in any such plans or programs is in conflict or
inconsistent with anything stated in this Agreement, the terms of this Agreement
shall control and supersede any contrary language except as prohibited by law.

5.         Business Expense Reimbursement.  Executive shall be entitled to
reimbursement by PNMAC for any ordinary and necessary business expenses incurred
by Executive in the performance of Executive’s duties and in acting for PNMAC or
PFSI during the Term.

6.         Termination.  During the Term, Executive’s employment may be
terminated only as provided in this Section 7.  Except as set forth in this
Agreement, neither PNMAC nor PFSI shall have any further obligation to Executive
or liability under this Agreement by way of compensation, post termination
benefits or obligations or otherwise upon the Termination Date.  Notwithstanding
anything to the contrary in this Agreement or any other document, the
termination of Executive’s employment for any reason shall not affect
Executive’s ownership of Common Stock of PFSI, and shall not affect Executive’s
entitlement to all benefits which have vested or which are otherwise payable in
respect of periods ending prior to the termination of his employment.

(a)        Disability.  In the event that Executive qualifies for permanent
disability benefits under PNMAC’s long term disability plan (the “LTD Plan”), or
if Executive does not participate in the LTD Plan, would have qualified for
permanent disability had Executive been a participant of the LTD Plan (a
“Disability”), Executive’s employment hereunder may be terminated, by written
Notice of Termination (as that term is defined in Section 7(g) herein) from
PNMAC to Executive.  Upon termination due to Executive’s Disability under this
Section 7(a), Executive shall be entitled to: (i) his base salary described in
Section 5(a) and in effect as of the Termination Date, through and including the
Termination Date (as that term is defined in Section 7(g) herein); (ii) if not
previously paid prior to the Termination Date, incentive based compensation as
described in Section 5(b) of this Agreement for the year prior to the Fiscal
Year in which the Termination Date occurs;  (iii) accrued but unused PTO through
the Termination Date; (iv) reimbursement of any unreimbursed expenses incurred
by Executive pursuant





Page 7 of 18

--------------------------------------------------------------------------------

 



 

to Section 6 of this Agreement; (v) if not previously paid prior to the
Termination Date, a prorated share of the incentive based compensation described
in Section 5(b) for the Fiscal Year in which the Termination Date occurs,
payable in accordance with such Section; and (vi) continuing medical benefits as
set forth in Section 5(e) herein.  In addition, in the event Executive’s
employment is terminated pursuant to this Section 7(a), any Award (as that term
is defined in the EIP) granted to Executive pursuant to the EIP shall become
immediately and fully vested.  The determination of Disability shall be made
only after sixty (60) days’ notice to Executive and only if Executive is not
able to perform his duties with or without reasonable accommodation prior to the
expiration of the sixty (60) day notice period.

(b)        Death.  In the event that Executive dies during the Term of this
Agreement, this Agreement shall automatically terminate on the date of
Executive’s death.  Upon termination due to Executive’s death pursuant to this
Section 7(b), Executive’s estate shall be entitled to:  (i) continuing payment
of Executive’s base salary described in Section 5(a) and as of the Termination
Date through the Termination Date and for a period of six (6) months following
the Termination Date;  (ii) if not previously paid prior to the Termination
Date, incentive based compensation as described in Section 5(b) of this
Agreement for the year prior to the Fiscal Year in which the Termination Date
occurs; (iii) accrued but unused PTO through the Termination Date; (iv)
reimbursement of any unreimbursed expenses incurred by Executive pursuant to
Section 6 of this Agreement; (v) if not previously paid prior to the Termination
Date, a prorated share of the incentive based compensation described in Section
5(b) for the Fiscal Year in which the Termination Date occurs, payable in
accordance with such Section; and (vi) continuing medical benefits as set forth
in Section 5(e) herein.  In addition, in the event of Executive’s death, any
Award (as that term is defined in the EIP) granted to Executive pursuant to the
EIP shall become immediately and fully vested.

(c)        Termination for Cause.  PNMAC or PFSI may terminate Executive’s
employment or services under this Agreement for “Cause” by written Notice of
Termination.  A termination for Cause is a termination by reason of: (i) a
material breach of this Agreement (other than as a result of incapacity





Page 8 of 18

--------------------------------------------------------------------------------

 



 

due to death or Disability) which is committed by Executive in bad faith and
which is not remedied within thirty (30) days of Executive’s receipt of a notice
to cure such breach; (ii) Executive’s conviction by a court of competent
jurisdiction of a felony involving dishonesty or moral turpitude, provided,
however, that any convictions solely on the basis of vicarious liability shall
not give PNMAC or PFSI the right to terminate Executive for Cause; (iii) entry
of an order duly issued by any federal or state regulatory agency having
jurisdiction of the matter removing Executive from office of PFSI or any its
subsidiaries or permanently prohibiting him from participating in the conduct of
the affairs of PFSI or any of its subsidiaries; or (iv) proven acts of fraud or
willful misconduct committed by Executive in connection with the performance of
his duties under Section 2 of this Agreement which result in material injury to
PFSI or any of its subsidiaries.  In the event of a termination for Cause
pursuant to this Section 7(c), Executive shall be entitled to receive (a) his
base salary for the entire period up to and including the date of Executive’s
termination for Cause; (b) accrued but unused PTO through the Termination Date;
and (c) reimbursement of any unreimbursed expenses incurred by Executive
pursuant to Section 6 of this Agreement.  If Executive is convicted of a felony
involving dishonesty or moral turpitude or removed from office and/or prohibited
from participating in the conduct of the affairs of PFSI or any of its
subsidiaries by any federal or state regulatory agency having jurisdiction of
the matter, and if the charges resulting in such removal or prohibition are
ultimately dismissed or if a final judgment on the merits of such charges is
issued in favor of Executive, or if the felony conviction is overturned on
appeal, then Executive’s termination shall be treated as a Termination Other
Than for Cause pursuant to Section 7(d).

(d)        Termination Other Than for Cause.  PNMAC or PFSI may terminate
Executive’s employment other than for Cause (including the expiration of
Executive’s Term pursuant to Section 1 above) or Executive may terminate his
employment for Good Reason as that term is defined in this Section 7(d).  If
Executive’s employment terminates pursuant to this Section 7(d), then Executive
shall be entitled to (i) his base salary in effect as of the Termination Date
through and including the Termination Date (as that term is defined in Section
7(g) herein); (ii) if not previously paid prior to the Termination





Page 9 of 18

--------------------------------------------------------------------------------

 



 

Date, incentive based compensation as described in Section 5(b) of this
Agreement for the year prior to the Fiscal Year in which the Termination Date
occurs; (iii)  accrued but unused PTO through the Termination Date; (iv)
reimbursement of any unreimbursed expenses incurred by Executive pursuant to
Section 6 of this Agreement; (v) a prorated share of the incentive based
compensation described in Section 5(b) for the Fiscal Year in which the
Termination Date occurs, payable in accordance with such Section; and (vi)
continuing medical benefits as set forth in Section 5(e) herein; (vii) an amount
equal to two years of Executive’s base salary (as described in Section 5(a)
above) as of the Termination Date, payable in twenty-four monthly installments
beginning on the first day of the first full month following the month in which
the Termination Date occurs; and (viii) an amount equal to two years of
Executive’s cash incentive compensation (as described in Section 5(b) above), as
calculated based on the average Bonus Executive received in the most recent two
years in which Executive received a Bonus.  In addition, in the event
Executive’s employment is terminated pursuant to this Section 7(d) (unless such
termination is the result of the expiration of Executive’s Term pursuant to
Section 1 above),  any Award (as that term is defined in the EIP) granted to
Executive pursuant to the EIP, shall become immediately and fully vested.  If
such termination is the result of the expiration of Executive’s Term pursuant to
Section 1 above,  any such Awards shall continue to vest, if applicable, in
accordance with their terms, and the Termination Date of this Agreement shall be
deemed to be the Retirement Date as defined in the related award document;
 provided, however, that if the related award document does not contain any
reference to Retirement or a Retirement Date, then the affected Awards shall
become immediately and fully vested.

For purposes of this Agreement, Executive will have “Good Reason” to terminate
this Agreement if PFSI (or any resulting or surviving entity in the event of a
Transaction as defined in Section 5(c) of this Agreement) or PNMAC (1)
materially breaches this Agreement; (2) requires Executive to report to anyone
other than the CEO; (3) requires that Executive be based anywhere more than
fifteen  (15) miles from the office where Executive is located as of Effective
Date; (4) takes any other action which results in a material diminution or
adverse change in Executive’s status, title, position, compensation, or





Page 10 of 18

--------------------------------------------------------------------------------

 



 

responsibilities as set forth herein, other than an insubstantial action not
taken in bad faith and remedied promptly after receipt of notice by Executive;
or (5) fails to indemnify and advance all expenses to Executive in response to a
proper request for indemnity and advancement by Executive, provided, however,
Executive’s resignation for Good Reason will only be effective if Executive
provides written notice to PNMAC or PFSI of the events constituting the Good
Reason within ninety (90) days after the occurrence of any such event, and PNMAC
or PFSI does not cure said events within thirty (30) days after receipt of the
notice.

(e)        Termination Following a Change of Control.  This Agreement and
Executive’s employment shall not automatically terminate upon a “Change of
Control” as that term is defined in the EIP. In the event of a Change of
Control, PNMAC and PFSI shall take all actions necessary to ensure that the
surviving or resulting entity, if other than PNMAC or PFSI, is bound by and
shall have the benefit of the provisions of this Agreement.  However, in the
event there is a Change of Control and Executive’s employment or service to PFSI
or its affiliates (or any successors thereto) is terminated as a result of or in
connection with such Change of Control,  Executive shall be entitled to all of
the rights and benefits he would be entitled to if his employment were
terminated other than for Cause as described in Section 7(d) above,  including,
without limitation, that any award (as that term is defined in the EIP) granted
to Executive pursuant to the EIP shall become immediately and fully vested.

(f)         Voluntary Resignation.  Except as provided in Section 7(d), in the
event that Executive resigns voluntarily during the Term of this Agreement,
Executive shall be entitled to receive (a) his base salary for the entire period
up to and including the date of Executive’s Termination Date; (b) accrued but
unused PTO through the Termination Date; and (c) reimbursement of any
unreimbursed expenses incurred by Executive pursuant to Section 6 of this
Agreement.

(g)        Notice of Termination.  Any purported termination by PNMAC or by
Executive shall be communicated by a written notice of termination (the “Notice
of Termination”) to the other party hereto which indicates the specific
termination provision in this Agreement, if any, relied upon and which





Page 11 of 18

--------------------------------------------------------------------------------

 



 

sets forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.  For purposes of this Agreement, and except as expressly provided
otherwise herein, no such purported termination shall be effective without such
Notice of Termination.  To the extent the Agreement is terminated prior to the
Expiration Date, the “Termination Date” shall be the date specified in the
Notice of Termination, which shall be not less than thirty (30) and not more
than sixty (60) days from the date of the Notice of Termination.

(h)        Consulting.  Upon (i)  expiration of the Term pursuant to Section 1
herein,  Executive shall serve as a consultant to PNMAC and PFSI (or in the
event of a Transaction, to the surviving entity or parent) for an eighteen-month
period commencing on the Termination Date (the “Consulting Period”);  provided,
however, that if Executive remains employed with PNMAC following the expiration
of the Term pursuant to Section 1 herein, then the Consulting Period shall
commence on the first day after Executive ceases to be employed by
PNMAC.  During the Consulting Period, Executive shall make himself available for
consulting services concerning PFSI’s (or its successor’s) general operations if
and as may be reasonably requested by PNMAC or PFSI after taking into account
Executive’s then full-time, non-PNMAC-related employment opportunities, provided
that (a) the consulting services shall be rendered at such location(s) as may be
mutually agreed upon by Executive and PFSI and (b) the nature of and time
required for the consulting services do not interfere with Executive’s personal
and professional activities.  The consulting services shall be of an advisory
nature and, in his role as a consultant, Executive shall have no power to bind
PFSI.  In consideration for the consulting services described in this Section
7(h), PNMAC shall pay to Executive a consulting fee of One Million Dollars
($1,000,000), payable in monthly installments of Forty-One Thousand Six Hundred
Sixty-Six Dollars ($41,666)  during the Consulting Period with a final payment
of the remaining Two Hundred Fifty Thousand Dollars ($250,000) upon the
completion of such Consulting Period;  provided, however, that the consulting
relationship shall automatically terminate, and Executive shall not be entitled





Page 12 of 18

--------------------------------------------------------------------------------

 



 

to continue receiving monthly payments under this Section 7(h), if he, directly
or indirectly, engages in, provides services to, works for, consults with, owns,
invests in or operates, any business that competes with the business of PFSI (or
in the event of a Transaction, of the surviving entity or parent).  PNMAC or
PFSI shall provide Executive written notice if it contends Executive has
breached any provision in this Section 7(h), and Executive shall have thirty
(30) days following receipt of such notice to cure any alleged breach.

(i)         Disputes.  In consideration of PNMAC and PFSI employing Executive,
and the salary and benefits provided under this Agreement, Executive, PNMAC and
PFSI agree that all claims arising out of or relating to this Agreement or the
breach thereof, or Executive’s employment, including its termination, and/or the
enforceability and validity of the arbitration agreement set forth in this
Agreement, shall be resolved by binding arbitration pursuant to Section 12(e)
below.  This Agreement expressly does not prohibit either party from filing an
application for a provisional remedy to prevent actual or threatened irreparable
harm in accordance with California law.

(j)         Restriction on Timing of Distributions. The intent of the parties is
that payments and benefits under this Agreement comply with Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance
therewith.  Notwithstanding the foregoing,  PNMAC does not warrant to Executive
that all amounts paid or delivered to him will be exempt from, or paid in
compliance with, Code Section 409A.  Accordingly, Executive understands and
agrees that he bears the entire risk of any adverse federal, state or local tax
consequences and penalty taxes which may result from payment under this
Agreement and he acknowledges that he has been given the opportunity to consult
with a tax advisor with respect to this Agreement.  If Executive notifies PNMAC
that Executive believes that any provision of this Agreement (or any award of
compensation, including equity compensation or benefits) would cause him to
incur any additional tax or interest under Code Section 409A and PNMAC concurs,
or PNMAC independently makes such





Page 13 of 18

--------------------------------------------------------------------------------

 



 

determination, PNMAC shall use reasonable efforts to reform such provision to
the extent possible to comply with Code Section 409A; provided, that, such
modification shall, to the maximum extent practicable, maintain the original
intent and economic benefit to the parties of the applicable provision without
violating the provisions of Code Section 409A.

If and to the extent necessary to comply with Code Section 409A, for the
purposes of determining when amounts otherwise payable on account of Executive’s
termination of employment under this Agreement will be paid, “terminate”,
“terminated” or “termination” or words of similar import relating to Executive’s
employment with PNMAC, as used in this Agreement, shall be construed as the date
that Executive first incurs a “separation from service” within the meaning of
Code Section 409A from PNMAC.  In applying Code Section 409A to amounts paid
pursuant to this Agreement, any right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate
payments.  Any taxable reimbursement of business or other expenses provided for
under this Agreement shall be subject to the following conditions: (i) the
expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

7.         Indemnity, Advancement and Insurance.  To the fullest extent
permitted by applicable law, the PNMAC LLC Agreement, or any indemnity
agreements entered into from time to time between PNMAC or PFSI and Executive,
PNMAC or PFSI, as applicable, (or in the event of a Change of Control as
described in Section 7(e), the surviving or resulting entity or transferee)
shall indemnify Executive and hold him harmless for any acts or decisions made
by him in good faith while performing services for PNMAC and/or PFSI, and shall
advance to Executive all fees and costs associated with the defense of any
action or proceeding for which he has tendered an appropriate indemnification
demand.  PNMAC further agrees that it will provide Executive with appropriate
“directors’ and officers’ insurance” coverage (as





Page 14 of 18

--------------------------------------------------------------------------------

 



 

described in Section 6.4 of the PNMAC LLC Agreement) in each case in connection
with the performance of his duties under this Agreement, but Executive’s right
to indemnity and advancement pursuant to this Section shall not be dependent or
contingent upon the availability of insurance coverage.

8.         Reimbursement for Legal Fees.  Upon submission of appropriate
invoices by Executive’s counsel, PNMAC shall pay all reasonable legal fees and
expenses incurred by Executive in connection with the preparation and
negotiation of this Agreement.

9.         No Obligation to Mitigate.  Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and, except as otherwise expressly provided under
this Agreement, no payment hereunder shall be offset or reduced by the amount of
any compensation or benefits provided to Executive in any subsequent employment
or business venture.

10.       Non-Solicitation.  During the Term of this Agreement, and for eighteen
(18) months following the Termination Date, Executive shall not, directly or
indirectly, either for or on behalf of himself or any other person or entity,
solicit or induce or attempt to solicit or induce any employee, consultant,
independent contractor, agent or representative of PFSI, or any parent,
subsidiary or affiliate thereof, to discontinue employment or engagement with
PFSI or any parent, subsidiary or affiliate thereof; or otherwise interfere or
attempt to interfere with the relationship between PFSI, or any parent,
subsidiary or affiliate thereof, and their employees, consultants, independent
contractors, agents or representatives.

11.       Miscellaneous.

(a)        Succession; Assignment.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns.  The parties agree that the obligations
and duties of Executive are personal and are not assignable.

(b)        Notice.  Any notice, request, demand or other communication required
or permitted hereunder shall be deemed to be properly given when personally
served in writing or by facsimile, when deposited in the United States mail,
postage prepaid, or when communicated to a public telegraph





Page 15 of 18

--------------------------------------------------------------------------------

 



 

company for transmittal, addressed to the party at the address appearing at the
beginning of this Agreement.  Either party may change its address by written
notice in accordance with this Section 12(b).

(c)        Entire Agreement; Modification.  Except as otherwise provided herein,
this Agreement contains the entire agreement of the parties with respect to the
subject matter herein, and supersedes any and all other prior or contemporaneous
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by PNMAC.  This Agreement may not be modified or
amended by oral agreement, but only by an agreement in writing executed by
PNMAC, PFSI and Executive.

(d)        Waiver.  Any waiver of a breach of any provision hereof shall not
operate as or be construed as a waiver of any subsequent breach of the same
provision or any other provision of this Agreement.

(e)        Governing Law, Venue Selection, and Arbitration.  This Agreement is
to be governed by and construed in accordance with the laws of the State of
California without regard to its choice of law provisions.  The parties hereto
agree that this Agreement was negotiated and executed in California.  Any
controversy, dispute or claim arising out of or relating to this Agreement, the
breach thereof, Executive’s employment, including the termination thereof,
and/or the enforceability or validity of this arbitration agreement, shall first
be settled through good faith negotiation.  If the dispute cannot be settled
through negotiation, the parties agree to binding arbitration administered by
JAMS pursuant to its Employment Arbitration Rules & Procedures and subject to
JAMS Policy on Employment Arbitration Minimum Standards of Procedural
Fairness.  Executive acknowledges that he has been provided a copy of the JAMS
rules contemporaneously herewith.  The parties agree that any such arbitration
will be heard in Los Angeles, California, and that judgment on any arbitration
award may be entered in any court having jurisdiction.  PNMAC shall pay the
arbitration administrative costs and the arbitrator’s fees in accordance with
California law and the JAMS rules.  Each party will bear its/his own attorneys’
fees and legal costs, provided, however, (i) if any party prevails on a
statutory claim which affords the prevailing party





Page 16 of 18

--------------------------------------------------------------------------------

 



 

attorneys’ fees or legal costs, the arbitrator may award reasonable attorneys’
fees and/or legal costs to the prevailing party to the extent permitted by
applicable law, or (ii) if any party prevails on a non-statutory claim, the
arbitrator shall award reasonable attorneys’ fees and/or legal costs to the
prevailing party to the extent permitted by applicable law.  The parties agree
to file any demand for arbitration within the time limit established by the
applicable statute of limitations for the asserted claims.  Failure to demand
arbitration within the prescribed time period shall result in waiver of said
claims.  EXECUTIVE UNDERSTANDS AND AGREES THAT HE IS WAIVING HIS RIGHTS TO BRING
SUCH CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

(f)         Confidential Information.  Executive agrees that he will not use,
divulge or otherwise disclose, directly or indirectly, any trade secret,
business process, or other confidential information concerning the business or
policies of PFSI or any of its subsidiaries which he may have learned, obtained,
accessed or developed during the course of his employment with PNMAC, including
prior to the Effective Date of this Agreement, except to the extent such use or
disclosure is:  (i) necessary or appropriate to the performance of this
Agreement and in furtherance of the best interests of PFSI and its subsidiaries;
(ii) required by applicable law; (iii) lawfully obtainable from other sources;
or (iv) authorized by PNMAC or PFSI.  The provisions of this subsection shall
survive the expiration or termination of this Agreement for any reason.

(g)        Severability.  Should any provision of this Agreement for any reason
be declared invalid, void, or unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining provisions shall
not be affected, and the remaining provisions of this Agreement shall remain in
full force and effect as if this Agreement had been executed without the
inclusion of said provision.

(h)        Interpretation.  If any claim is made by any party hereto relating to
any conflict, omission or ambiguity of this Agreement, no presumption or burden
of proof or persuasion shall be implied by reason of the fact that this
Agreement was prepared by or at the request of any particular party





Page 17 of 18

--------------------------------------------------------------------------------

 



 

hereto or such party’s counsel.  Executive acknowledges that he has been
represented by counsel of his choice throughout the negotiation and drafting of
this Agreement.

(i)         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
December 28, 2018.

PRIVATE NATIONAL MORTGAGE

 

PENNYMAC FINANCIAL SERVICES, INC.:

ACCEPTANCE COMPANY, LLC:

 

 

 

 

 

    

 

 

By:

/s/ Derek W. Stark

 

By:

/s/ Matt Botein

Name:

Derek W. Stark

 

Name:

Matt Botein

Title:

Senior Managing Director and

 

Title:

Chairman of the Compensation

 

Chief Legal Officer and Secretary

 

 

Committee

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Doug Jones

 

 

 

Doug Jones

 

Page 18 of 18

--------------------------------------------------------------------------------